 


110 HR 7291 IH: To direct the Secretary of Homeland Security to develop and construct a facility on the campus of Saint Elizabeths Hospital in the District of Columbia to serve as the headquarters for the United States Coast Guard.
U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 7291 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2008 
Ms. Norton introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Secretary of Homeland Security to develop and construct a facility on the campus of Saint Elizabeths Hospital in the District of Columbia to serve as the headquarters for the United States Coast Guard. 
 
 
1.Construction of Headquarters for United States Coast Guard on Grounds of Saint Elizabeths Hospital 
(a)In GeneralThe Secretary of Homeland Security shall develop and construct a facility on the campus of Saint Elizabeths Hospital in the District of Columbia to serve as the headquarters for the United States Coast Guard. 
(b)Authorization of Appropriations 
(1)In generalThere are authorized to be appropriated to carry out this Act $346,639,000. 
(2)Continuing availability of funds Any amounts appropriated pursuant to the authorization under paragraph (1) shall remain available until expended.  
 
